Citation Nr: 1020059	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-04 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for gastroesophageal reflux disease (GERD) with 
esophagitis also claimed as hiatal hernia, acid reflux, and 
gastrointestinal condition.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for residuals of a 
gunshot wound and fracture to the left fifth toe with 
asymptomatic scar, also claimed as a leg condition.

4.  Entitlement to service connection for bilateral hearing 
loss. 

5.  Entitlement to service connection for irritable bowel 
syndrome, also claimed as gastrointestinal condition.




REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 
1973, including combat service in the Republic of Vietnam.  
His decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2008 and January 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an initial rating in excess of 
10 percent disabling for GERD with esophagitis also claimed 
as hiatal hernia, acid reflux, and gastrointestinal 
condition, entitlement to an initial rating in excess of 10 
percent disabling for PTSD, and entitlement to a compensable 
rating for residuals of a gunshot wound and fracture to the 
left fifth toe with asymptomatic scar, also claimed as a leg 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  The Veteran has hearing loss pursuant to 38 C.F.R. 
§ 3.385.

2.  The evidence of record does not associate the Veteran's 
hearing loss with his active service.

3.  The Veteran has not been diagnosed with irritable bowel 
syndrome.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by the Veteran's active duty service; nor may it 
be presumed.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2008 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  This letter also provided notice regarding how 
disability ratings and effective dates are assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records dated from July 2008 to August 2008.  The 
RO has obtained VA treatment records dated from April 2009 
to July 2009.  The Veteran was afforded a VA medical 
examination for hearing loss in December 2008 and for 
irritable bowel syndrome that same month.  Significantly, 
the Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.



1.  Hearing Loss 

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Veteran contends 
that his current bilateral hearing loss is due to his active 
service.  The Veteran served in the Republic of Vietnam from 
July 1970 to September 1970.  

The Veteran's service induction examination showed hearing 
within normal limits.  The Veteran's separation examination 
demonstrated normal hearing at all levels.  The Veteran 
further stated that he was in excellent health.  The Veteran 
did not seek treatment for ear injuries or related problems 
at any point during service. 

He was afforded a VA examination in December 2008.  The 
Veteran complained of difficulty hearing for the past two to 
three years including difficulty hearing when more than one 
person is talking.  He reported serving as a light weapons 
infantryman.  He indicated that his in-service noise exposure 
included rifles, pistols, mortar explosions, and claymore 
mines; all without hearing protection.  Post service the 
Veteran was exposed to outboard motor noise without 
protection.  

The Veteran was afforded an audiology evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
40
60
LEFT
30
25
10
20
40

Speech recognition was measured as 92 percent in the right 
ear and 88 percent in the left ear.

The examiner stated that because there was no objective 
evidence of hearing loss in service, and because the Veteran 
did not specifically report the onset of hearing loss in 
service, it was less likely as not that the Veteran's hearing 
loss was related to his active service.  The examiner said 
that the Veteran's hearing loss was more likely related to 
non-military etiologies such as aging, recreational noise 
exposure, caffeine, and negative middle ear pressure or 
pathology  

On the right, the Veteran had normal to mild sensoneural 
hearing loss.  On the left he had mixed hearing loss which 
was normal to moderately severe.  

The examiner stated that the Veteran's exposure to acoustic 
trauma in the military was conceded.  However he went on to 
state that because the Veteran had normal hearing at 
enlistment and separation, and reported a recent onset of 
hearing loss which was decades after separation, that the 
Veteran's hearing loss was less likely as not related to 
military noise exposure.  The examiner explained that the 
research studies had shown that hazardous noise exposure has 
an immediate effect on hearing and does not have a delayed 
onset or progressive or cumulative course.  

In light of the evidence, the Veteran is not entitled to 
service connection for bilateral hearing loss.  Although he 
has hearing loss pursuant to 38 C.F.R. § 3.385, the Veteran 
stated that he had only experienced hearing loss for a few 
years.  The VA examiner stated that exposure to acoustic 
trauma does not create a delayed result and would have 
damaged the Veteran's hearing immediately upon exposure to 
the trauma.  Though the Veteran was exposed to noise in 
service, as the Veteran's separation examination demonstrated 
normal hearing, the examiner found that it was less likely as 
not that the Veteran's hearing loss was caused by acoustic 
trauma in the military.  

The Veteran does not indicate any treatment or complaints of 
hearing loss between separation from service in 1973 and his 
claim for service connection in September 2007.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of a bilateral hearing loss until more than 30 years after 
separation from service.  This is significant evidence 
against the claim.  As such, entitlement to service 
connection must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Irritable Bowel Syndrome 
 
The Veteran did not seek treatment for irritable bowel 
syndrome or similar condition during active service.  On his 
separation examination, the Veteran indicated that he was in 
excellent health.

There are no post service treatment records for irritable 
bowel syndrome.  

Private treatment records indicate that in July 2006 it was 
recommended that the Veteran have a colonoscopy.  However, 
this was recommended only as a measure of routine maintenance 
and the Veteran was not diagnosed with any disability.

A colonoscopy was conducted in August 2006.  The Veteran had 
benign colonic mucosa with mild edema, but the test was 
otherwise unremarkable.

The Veteran was afforded a VA examination in December 2008.  
The Veteran denied experiencing nausea or vomiting.  He 
indicated he had occasional constipation was able to treat 
that himself.  He did not have fistulas and never received 
any type of treatment for his intestines.  The Veteran denied 
a history of irritable bowel syndrome.  He also denied having 
abdominal pain, distress, or cramps.  There was no history of 
ulcerative colitis.  There was no history of trauma or 
neoplasm in the Veteran's intestines. VA examination, the 
examiner found no evidence of irritable bowel syndrome.  

In light of the evidence the Veteran is not entitled to 
service connection for irritable bowel syndrome.  There is no 
indication in the record that the Veteran has been diagnosed 
with irritable bowel syndrome.  The Board notes that in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Further, there is no indication the Veteran has any 
symptoms associated with irritable bowel syndrome.  Without a 
diagnosis, there can be no disability and thus the Veteran's 
claim must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for irritable bowel syndrome, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.


REMAND

The Veteran seeks increased ratings for GERD with esophagitis 
also claimed as hiatal hernia, acid reflux, and 
gastrointestinal condition; PTSD; and residuals of a gunshot 
wound and fracture to the left fifth toe with asymptomatic 
scar, also claimed as a leg condition.  The Veteran contends 
that his disabilities are more severe than that contemplated 
by his current rating scheme.

In a July 2009 statement the Veteran indicated that he was 
concerned about his increased arousal response to everyday 
noise, insomnia, nightmares, panic attacks, and inability to 
maintain personal relationships.  In a July 2009 treatment 
record the Veteran was fit for orthotics to treat his foot 
pain.  The Veteran wore orthotics during his May 2008 VA 
examination, but stopped wearing them at some point after 
that.  The renewed need for orthotics indicates that the 
Veteran's condition may be worsening.  Finally, the Veteran 
also contends that his VA examination for GERD was inadequate 
because it did not address any long term affects of the 
disability.  The Veteran went on to state that a 
contemporaneous medical examination was necessary to 
accurately determine the extent of the Veteran's current 
disability.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  As there is an indication the Veteran's symptoms 
have changed, and because he states that his condition has 
worsened, the Veteran must be afforded a contemporaneous 
examination.  As the Veteran contends that his conditions 
have worsened, or that they are not accurately reflected in 
the most recent examination, he must be afforded 
contemporaneous examinations for his disabilities.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
PTSD, GERD, and left foot disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed, including examinations of the 
long term effects of the Veteran's gastro 
esophageal reflux disease, and examination 
of entrance, exit, and surgery scars on 
the Veteran's left foot.  A GAF score 
should be given to assess the Veteran's 
PTSD.  The examiner should specifically 
discuss the effect the Veteran's 
disability has on his employability and 
daily functioning.  The examiner should 
set forth the complete rationale for all 
opinions. 
 
2.  Thereafter, readjudicate the Veteran's 
claims.  If the benefit sought on appeal 
is not granted in full, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


